RESOLUCIÓN
Examinada la petición de reinstalación como notario presentada por el Ledo. Roberto Madera Acosta y visto el Informe sobre Solicitud de Reinstalación al Ejercicio del Notariado de la Directora de la Oficina de Inspección de Notarías, se accede a lo solicitado y se autoriza la reinsta-lación de dicho abogado al ejercicio de la notaría previo el cumplimiento de los trámites reglamentarios necesarios para ello.
Se le apercibe al licenciado Madera Acosta de la impor-tancia de cumplir bien y fielmente con todos los deberes y las responsabilidades que exige el ejercicio del notariado, *225cuyo incumplimiento puede acarrear la suspensión del ejercicio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri no intervino.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo